Citation Nr: 1307691	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an earlier effective date prior to February 20, 2002, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1954 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted a TDIU and assigned an effective date of February 20, 2002.  

The matter on appeal has previously been remanded twice by the Board.  It was first remanded by the Board in September 2010 as it was determined that the RO should refer the Veteran's claim for entitlement to an earlier effective date for the grant of TDIU to the Director of Compensation and Pension Service (Director of C&P), for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  When the matter returned to the Board, it found that referral to the Director of C&P had not been completed.  As such, the Board again remanded the case in September 2011 for referral to the Director of C&P.  The case has since been returned to the Board for appellate review.

In May 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for TDIU was received on September 6, 2000.

2.  It was factually ascertainable that the Veteran was precluded, by reason of his service connected disabilities, from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience on September 6, 1999.  

CONCLUSION OF LAW

The criteria for an effective date of September 6, 1999 for the grant of TDIU are met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.157, 3.340, 3.341, 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Nevertheless, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of TDIU in a July 2007 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of TDIU. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Records pertaining to the grant of Social Security Administration (SSA) disability benefits have also been associated with the claims file.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

In September 2011, the Board remanded this appeal for review by the Director of VA's Compensation and Pension Service (C&P) in accordance with the provisions of 38 C.F.R. § 4.16(b) (2012).  That development was completed.

Legal Criteria

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such a date; otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  


Analysis

On September 6, 2000, the Veteran's original claim for a TDIU was received at the RO.  The Veteran asserted that he was forced to retire as a machinist at a steel plant due to pain in his foot and his inability to work long hours and wear work boots.  The RO denied the Veteran's TDIU claim in April 2001 and the Veteran appealed.   

At the time of the original TDIU claim in September 2000, service connection was in effect for traumatic arthritis of the left tibia, rated as 20 percent disabling, and chronic Luisfranc injury of the left foot, rated as 20 percent disabling.   

In July 2007, the RO granted service connection and assigned additional disability ratings as follows: arthritis of the lumbar spine rated as 40 percent disabling; arthritis of the left hip rated as 10 percent disabling; arthritis of the right hip rated as 10 percent disabling; arthritis of the left knee rated as 10 percent disabling; and arthritis of the right knee rated as 10 percent disabling.  The RO assigned an effective date of February 20, 2002 which was the date of receipt of the Veteran's claim for the disabilities listed above.  The July 2007 disability evaluations, when combined with the previously assigned evaluations, resulted in a combined 80 percent disability rating.  A TDIU was granted effective February 20, 2002.  The Board notes that the Veteran's combined disability rating was never 70 percent or higher at any time prior to February 20, 2002, nor did the Veteran have a single service connected disability ratable at 60 percent.  From June 24, 1998 to February 23, 2004, the combined disability rating was 40 percent.  Thus, the Veteran did not meet the percentage requirements for a TDIU prior to February 20, 2002 under 38 C.F.R. § 4.16(a).

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder, supra.   

In his September 2000 claim for a TDIU, the Veteran stated that he was forced to retire early due to his left foot condition.  Specifically, the Veteran noted that his left ankle would swell and become painful to the point that he could no longer wear the steel-toe safety boots in order to perform his job duties.  The Veteran further reported that he had worked at the same steel company for 27 years, had a high school education, and had never received any other training or education since he became too disabled to work.  See VA Form 21-8940.

The evidence of record includes an August 1999 VA examination where the Veteran reported that he was recently forced to retire from his job as a machinist due to an inability to work long hours wearing work boots.  The examination revealed that the Veteran was unable to stand on his toes due to pain in his mid-foot area.  Muscle strength was limited due to pain with resistance in the tarsal and metatarsal joints.  Mild degenerative changes were noted during x-rays and the diagnosis was Lisfranc injury to the left foot.

In a February 2000 report, Dr. W. Grant indicated that the Veteran had been forced to retire early from his position as a machinist due to the constant swelling and pain gradient he was forced to endure due to the arthritic process.  Dr. Grant noted that the Veteran had an extensive number of office visits for treatment of arthritis pain, particularly at the ankle joint and foot.  Dr. Grant stated that the Veteran had a number of evaluations pertinent to this condition by different individuals and the consensus was that the condition had steadily gotten worse over the years and it limited him from performing "any work-related duties when it came to ambulation, or involving sitting, standing, climbing, bending or stooping for any prolonged period."  Dr. Grant noted that the Veteran was limited and reported that the Veteran only drove from location to location due to his inability to walk.  The Veteran was also reportedly taking anti-inflammatory and oral analgesics, including narcotic substances for pain.  Dr. Grant opined that given the Veteran's foot problems, he had not been able to function in a normal manner.  The February 2000 report was prepared by Dr. W. Grant in connection with the Veteran's claim for Social Security Disability benefits by the Rehabilitation Services Commission.  

Upon VA examination on October 9, 2000, the Veteran reported having severe left foot pain and stated that he was unable to work due to the constant, dull, unrelenting pain.  On weight bearing, the examiner noted marked pain the left foot.  The examiner noted that his chronic Lisfranc injury of the left foot was the likely explanation for the Veteran's chronic pain.  The examiner opined that the Lisfranc injury was as likely as not the cause of the Veteran's ongoing pain during weight bearing and prevented him from "active and gainful employment."  

The record shows that the Veteran was awarded permanent disability from the Social Security Administration due to osteoarthritis and diabetes mellitus.  See March 2001 SSA letter.  The Board acknowledges that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).

In making its determination, the Board has also considered the Veteran's statements and hearing testimony.  During the May 2010 hearing, the Veteran testified that he stopped working because of severe pain in his foot.  He stated that he could not wear safety shoes and could not perform his duties, including operating the machines.  He stated that he could not wait to get home to take his Percocet.  In this regard, the Veteran testified that he could not take his Percocet at work because they would make him sleepy and, therefore, would not be able to operate machinery.  He reported that he could not stand the pain and stated that his foreman said he "could not carry him anymore."

In a November 2012 Memorandum, the Director of C&P evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director noted the August 1999, February 2000, and October 2000 opinions from Dr. Grant and the VA examiners, but concluded that the Veteran was not entitled to a TDIU under 38 C.F.R. § 4.16(b) on an extraschedular basis at any time prior to February 20, 2002 because the evidence did not show that the Veteran was unable to secure and follow any gainful employment due to his service-connected disabilities.  As such, the C&P Director concluded that the Veteran was not entitled to an extraschedular TDIU prior to February 20, 2002.  The C&P Director found that an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) was warranted for the service-connected left foot Lisfranc injury based upon marked interference with employment.  An additional 10 percent rating was assigned under Diagnostic Code 5284.   

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to Director of Compensation and Pension for review, appellant may "continue to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter...subject to decision by the Secretary shall be subject to one review on appeal to the...Board."); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed.Cir.2003) ("Together sections 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under section 511(a)."). 

In Anderson v. Shinseki, 22 Vet. App. 423 (2009), the Court stated that Section 7104, unlike the Court's jurisdictional statute, 38 U.S.C.A. § 7261(a)(4), contains no limitations on the Board's ability to review favorable findings.  The Board is permitted to review the entirety of the proceedings and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate.  Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009).  

In the present case, the Board has reviewed the November 2012 decision by the C&P Director as to whether an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  However, the Board finds that an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) is warranted from September 6, 1999.  Upon review of the record, the Board finds that it was factually ascertainable on September 6, 1999, one year from the date of receipt of the TDIU claim, that the Veteran was precluded, by reason of his service-connected disabilities, from maintaining substantially gainful employment consistent with his education and occupational experience.

The ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered the Veteran unemployable.  As noted earlier, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a);      38 C.F.R. § 3.400.  Additionally, an increased award of disability compensation shall be effective the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date shall be the date of receipt of the claim.          38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2).

In the present case, the earliest date of receipt of the TDIU claim is September 6, 2000.  The Board finds that there is competent and probative lay and medical evidence to support a finding of TDIU from September 6, 1999, one year prior to the date of receipt of the TDIU claim.  

The Veteran had provided competent and credible lay statements that he has been unable to work from September 1999 due to his service-connected disabilities.  The August 1999 VA examination report indicates that the Veteran reported that he stopped working as a machinist and was forced to retire due to an inability to work long hours wearing work boots.  At the hearing before the Board in May 2010, the Veteran stated that he stopped working because of severe pain in his foot, he could not wear safety shoes, and he could not perform his work duties.  

In the present case, the Board finds that the Veteran is competent to report observable symptoms of pain and observable events such as an inability to work.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board also finds that the Veteran to be credible.  His statements have been consistent over time and are supported by the medical evidence of record.   

The August 1999 VA examination report indicates that the Veteran reported that he was recently forced to retire from his job as a machinist due to an inability to work long hours wearing work boots.  The examination revealed that the Veteran was unable to stand on his toes due to pain in his mid-foot area.  Muscle strength was limited due to pain with resistance in the tarsal and metatarsal joints.  Mild degenerative changes were noted during x-rays and the diagnosis was Lisfranc injury to the left foot.  

As discussed in detail above, the February 2000 evaluation, Dr. Grant noted that the Veteran had a number of evaluations pertinent to this condition by different individuals and the consensus was that the condition had steadily gotten worse over the years and that it limited him from performing any work-related duties when it came to ambulation, or involving sitting (emphasis added), standing, climbing, bending or stooping for any prolonged period.  Further, the October 2000 VA examiner noted that the Veteran's chronic Lisfranc injury of the left foot was the likely explanation for the Veteran's chronic pain.  He opined that the Veteran's left foot disability prevented him from active (emphasis added) and gainful employment.  

The February 2000 opinion from Dr. Grant and the October 2000 VA examination are of substantial probative weight as these reports addressed the impact of the Veteran's service-connected left foot disability on his employability and were based upon an examination of the Veteran, a review of his medical records and reported history, and were accompanied by a detailed rationale that was consistent with the evidence, both lay and medical, of record.  

The Board finds that, when considered together, the August 1999 VA examination report, the February 2000 evaluation report by Dr. Grant, the October 2000 evaluation, and the Veteran's lay statements establish that the Veteran's service-connected left foot disability precluded the Veteran from securing substantial gainful employment (active or sedentary) on September 6, 1999 and thereafter.  

For these reasons, the Board finds that it was factually ascertainable from September 6, 1999 that the Veteran's service-connected left foot disability prevented him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  Entitlement to an effective date of September 6, 1999 for the assignment of a total rating based on individual unemployability by reason of service-connected disability is warranted, and the appeal is granted.    


ORDER

Entitlement to an effective date of September 6, 1999 for the award of a total rating based on individual unemployability by reason of service-connected disabilities is warranted, and the appeal is granted. 



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


